On argument, judgments of the City Court of Yonkers in favor of plaintiffs and orders denying motions to set aside the verdicts reversed on the law and the facts and a new trial ordered, costs to abide the event. The interests of substantial justice require a new trial in view of the fact that a juror who served on the first trial, when there was a disagreement, participated in the second trial without the knowledge of the court or the parties. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.